Citation Nr: 0902524	
Decision Date: 01/23/09    Archive Date: 01/29/09

DOCKET NO.  05-39 041A	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for prostate cancer, to 
include as due to herbicide (Agent Orange) exposure.   

2.  Alternatively, entitlement to service connection for 
prostate cancer as secondary to a service-connected left 
varicocele disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1952 to 
November 1972.  

This appeal to the Board of Veterans' Appeals (Board) is from 
January 2005 and September 2006 rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas and St. Paul, Minnesota.  The veteran 
relocated during the course of the appeal and jurisdiction of 
both claims was transferred to the RO in St. Paul, Minnesota.  

The Board notes the veteran submitted additional statements 
after certification of his appeal.  But his representative 
waived his right to have the RO initially consider this 
additional evidence in July 2008.  See 38 C.F.R. §§ 20.800, 
20.1304 (2007).   

As indicated, the veteran has perfected his appeal for 
service connection for prostate cancer, to include as due to 
herbicide (Agent Orange) exposure.  However, recently, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in Haas v. Nicholson, 20 Vet. App. 257 
(2006), holding that "service in the Republic of Vietnam" 
will, in the absence of contradictory evidence, be presumed 
based upon the veteran's receipt of a Vietnam Service Medal 
(VSM), without any additional proof required that a veteran 
who served in waters offshore actually set foot on land in 
the Republic of Vietnam.  VA disagreed with the Court's 
decision in Haas and sought to have this decision appealed to 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit Court).  To avoid burdens on the 
adjudication system, delays in the adjudication of other 
claims, and unnecessary expenditure of resources through 
remand or final adjudication of claims based on Court 
precedent that may ultimately be overturned on appeal, on 
September 21, 2006, the Secretary of VA imposed a temporary 
stay at the Board on the adjudication of claims affected by 
Haas.  The specific claims affected by the stay include those 
based on herbicide exposure in which the only evidence of 
exposure is the receipt of the VSM or service on a vessel off 
the shore of Vietnam.  

However, most recently, in Haas v. Peake, 525 F.3d 1168 (Fed. 
Cir. 2008), the Federal Circuit Court issued another decision 
which in turn reversed the previous decision of the Court.  
Specifically, the Federal Circuit Court upheld VA's prior 
requirement that a veteran must actually set foot within the 
land borders of Vietnam in order to be entitled to the 
statutory presumptions for disabilities claimed as a result 
of exposure to herbicides.  Regardless, the appellant filed 
for a rehearing of the Federal Circuit's decision, such that 
the decision is not yet final.  Once a final decision is 
reached on appeal in the Haas case, the adjudication of any 
cases that have been stayed will be resumed, but until that 
time, adjudication must be deferred.  The veteran's claim for 
service connection for prostate cancer is unfortunately 
subject to this stay, as his service personnel records (SPRs) 
and one of his DD Forms 214 indicates that he received the 
VSM.  Adjudication of this claim therefore must be deferred 
pending the outcome of the Haas litigation.  In other words, 
the issue of service connection for prostate cancer based on 
herbicide exposure will be adjudicated by the Board once the 
stay is officially lifted.  

The Board, however, is free to at least address the separate 
secondary service connection claim on appeal.  The RO 
considered this issue of secondary service connection for a 
prostate disorder as distinct and separate from the direct 
service connection claim for the same disorder which is 
subject to the stay.  This particular secondary service 
connection issue was previously remanded by the Board in an 
August 2008 decision.  It was remanded to the RO via the 
Appeals Management Center (AMC) in Washington, DC, for 
issuance of a statement of the case (SOC), based on the 
decision of the Court in Manlincon v. West, 12 Vet. App. 238, 
240-41 (1999).  In October 2008, the RO complied with the 
Board's request by issuing an SOC on this issue.  However, as 
discussed in detail below, the Board does not have the 
jurisdiction to adjudicate the secondary service connection 
issue, due to the absence of a timely substantive appeal from 
the veteran.    


FINDINGS OF FACT

1.  On October 6, 2008, the RO issued an SOC denying the 
veteran's claim of service connection for prostate cancer 
as secondary to a service-connected left varicocele disorder.      

2.  The veteran did not perfect this appeal by filing a 
timely substantive appeal (e.g., VA Form 9 or equivalent 
statement), after the RO issued its October 2008 SOC.  


CONCLUSION OF LAW

As to the secondary service connection issue, there is no 
longer a specific error of fact or law before the Board.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.202, 
20.302(b) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

An appeal to the Board consists of a timely notice of 
disagreement (NOD), and after the issuance of a SOC by the 
RO, a timely substantive appeal.  38 C.F.R. § 20.200 (2008).  
A substantive appeal consists of a properly completed VA Form 
9 or equivalent statement.  38 C.F.R. § 20.202 (2008).  A 
substantive appeal should set out the specific arguments 
relating to errors of fact or law made by the agency of 
original jurisdiction.  Id.  A substantive appeal must be 
filed within 60 days from the date that notice of the SOC is 
mailed to the veteran or within one year from the date that 
notice of the rating decision was mailed to the veteran, 
whichever period ends later.  38 C.F.R. § 20.302(b) (2008).  
Proper completion and filing of a substantive appeal are the 
last actions the appellant needs to take to perfect an appeal 
to the Board.  38 C.F.R. § 20.202 (2008).  The Board may 
dismiss any appeal which fails to allege specific error of 
fact or law in the determination being appealed.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.202 (2008).  

In this case, the veteran filed a claim for secondary service 
connection for a prostate disorder according to a June 2006 
Report of Contact.  The RO then denied this claim on a 
secondary basis in the September 2006 rating decision on 
appeal.  However, in December 2006, the veteran's 
representative submitted a Statement of Accredited 
Representative in Appealed Case (VA Form 646), within one 
year of notification of that rating decision, which was 
tantamount to a timely NOD.  As a result, in August 2008, the 
Board remanded this issue to the RO via the Appeals 
Management Center (AMC) in Washington, DC, for issuance of a 
SOC, based on the Court's decision in Manlincon v. West, 12 
Vet. App. 238, 240-41 (1999).  In October 2008, the RO 
complied by issuing an SOC on this issue.  

But after a review of the claims folder, the Board sees the 
veteran has not perfected this appeal by filing a timely 
substantive appeal (e.g., VA Form 9 or equivalent statement), 
after the RO issued its October 2008 SOC.  See 38 U.S.C.A. § 
7105(a) (West 2002); 38 C.F.R. §§ 20.200, 20.302(b) (2008).  
The time period for appealing this issue has passed.  The 
accredited representative noted in an Informal Hearing 
Presentation that a timely substantive appeal had not been 
received.  It was further indicated there would be no further 
comment.  Therefore, the RO's previous rating decision on 
this issue is final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2008).  As such, 
for the secondary service connection issue, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.


ORDER

The claim for secondary service connection is dismissed.



		
A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


